         Case 1:18-cv-02242-PLF Document 63 Filed 05/18/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


MASHPEE WAMPANOAG TRIBE,

                    Plaintiff,

             v.

DAVID L. BERNHARDT, in his official
capacity as Secretary of the Interior, and           Case No. 1:18-cv-2242-PLF
UNITED STATES DEPARTMENT OF
THE INTERIOR,

                    Federal Defendants,

             v.

DAVID LITTLEFIELD, et al.,

                    Intervenor-
                    Defendants.


           FEDERAL DEFENDANTS’ OPPOSITION TO THE
        UNITED SOUTH AND EASTERN TRIBES SOVEREIGNTY
     PROTECTION FUND’S MOTION TO FILE AMICUS CURIAE BRIEF

      Federal Defendants respectfully submit this response in opposition to the

United South and Eastern Tribes Sovereignty Protection Fund’s (USET) motion for

leave to file an amicus curiae brief in this matter. Mot. of United South and Eastern

Tribes Sovereignty Protection Fund to File Amicus Curiae Br. in Supp. of Pl.’s Supp.

Br. in Resp. to Ct’s May 1, 2020 Order, ECF No. 58. “Since an amicus curiae does

not represent the parties but participates only for the benefit of the Court, it is solely

within the discretion of the court to determine the fact, extent, and manner of



                                             1
         Case 1:18-cv-02242-PLF Document 63 Filed 05/18/20 Page 2 of 4



participation by the amicus.” New York v. Microsoft Corp., 2002 U.S. Dist. LEXIS

22862 (D.D.C., Nov. 6, 2002). “Courts in this district have granted leave where a

movant sought to provide information regarding a significant, unclear legal issue,

and denied leave where a movant sought to present arguments and insights that

were not relevant to the stage of the litigation.” Hopi Tribe v. Trump, No. 17-CV-

2590 (TSC), 2019 WL 2494161, at *3 (D.D.C. Mar. 20, 2019) (citations omitted); cf.

WildEarth Guardians v. Zinke, 368 F. Supp. 3d 41, 59 (D.D.C. 2019) (denying motion

to file amicus brief where it did “not have unique information or perspective that can

help the court”).

      The Court should deny USET’s motion because its presents arguments and

information that are not relevant to the Complaint and the Tribe’s cause of action.

USET’s brief challenges the Interior Department’s withdrawal of Sol. Op. M-37029

and argues that the agency has not presented a reasoned explanation for the change.

Br. of USET as Amicus Curiae at 3, ECF No. 58-1. In addition, USET argues that

Interior should have engaged in tribal consultation before issuing its updated

guidance. Id. at 3-4. The Complaint in this case includes one cause of action that

alleges that Interior’s 2018 decision finding that Plaintiff Mashpee Wampanoag

Tribe was not under Federal jurisdiction in 1934 is arbitrary, capricious, and

contrary to law because Interior failed either to consider all of the relevant evidence

or to consider the Tribe’s evidence as a whole. Compl. ¶¶ 61-66, ECF No. 1. The

Complaint does not allege that Interior’s updated guidance violates the

Administrative Procedure Act, 5 U.S.C. § 706(2), and the parties agree that Sol. Op.



                                           2
          Case 1:18-cv-02242-PLF Document 63 Filed 05/18/20 Page 3 of 4



M-37029 sets forth the appropriate test for determining whether the Tribe was

under federal jurisdiction in 1934. USET’s proposed amicus brief presents unrelated

and new arguments and they are not useful to the Court. Accordingly, Federal

Defendants respectfully request that the Court deny USET’s motion.

      Respectfully submitted this 18th day of May, 2020.


                                         For Federal Defendants:


                                         PRERAK SHAH
                                         Deputy Assistant Attorney General



                                         /s Sara E. Costello
                                         SARA E. COSTELLO
                                         Trial Attorney
                                         United States Department of Justice
                                         Environment & Natural Resources Division
                                         Natural Resources Section
                                         P.O. Box 7611
                                         Washington, DC 20044-7611
                                         Tel: 202-305-0484
                                         Fax: 202-305-0506
                                         Email: sara.costello2@usdoj.gov


OF COUNSEL:
Robert Hitchcock
Attorney-Advisor
Branch of Environment & Lands
Office of the Solicitor, Division of Indian Affairs
U.S. Department of the Interior




                                            3
         Case 1:18-cv-02242-PLF Document 63 Filed 05/18/20 Page 4 of 4



                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 18, 2020, a copy of the foregoing was filed

through the Court’s CM/ECF management system and electronically served on

counsel of record.

                                    /s Sara E. Costello
                                    Sara E. Costello
                                    Trial Attorney




                                       4
